Exhibit CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO RULE 13a-14(b) UNDER SECURITIES EXCHANGE ACT OF 1934 AND SECTION 1 In connection with the annual report of Verso Paper Corp. (the “Company”) for the year ended December 31, 2008 (the “Report”), I, Robert Mundy, certify that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. March 5, 2009 /s/ Robert P. Mundy Robert P. Mundy Senior Vice President and Chief Financial Officer
